DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  Dewitt et al. (US 2011/0275274), the closest prior art, discloses that a user views the screen of portable electronic device 202 while operating a model vehicle with steering wheel 204 in FIG. 2A and paragraph 47, lines 5-8.
However, the prior art fail to disclose storing, on a client device, one or more radio-enabled vehicle instructions received from a server, the radio-enabled vehicle instructions associated with steering instructions for guiding a radio-enabled vehicle; displaying, on a touchscreen of the client device, a user interface element for guiding the radio-enabled vehicle; receiving, on the touchscreen of the client device, selection of the user interface element; transmitting, by a wireless interface of the client device, the one or more radio-enabled vehicle instructions that correspond to the selected user interface element, and displaying, on the touchscreen, an additional user interface element indicating that the radio-enabled vehicle is steering according to the one or more radio-enabled vehicle instructions, as in claims 2, 14 and 21.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571) 272-7922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAM BHATTACHARYA/Primary Examiner, Art Unit 2646